CHIEF JUSTICE GRAY,
dissenting.
¶39 I strenuously dissent from the Court’s opinion. Indeed, I strenuously dissent from the Court’s determination that the dispositive issue on appeal is whether the District Court abused its discretion in terminating mother’s and father’s parental rights to their daughter K.J.B. In my view, the dispositive issue on appeal is whether sufficient evidence supports the District Court’s adjudication of K. J.B. as a youth in need of care.
¶40 The reason for the Court’s choice and statement of the dispositive issue in this case becomes apparent only at ¶ 31. There, the Court comes close to admitting the merit of the parents’ position that insufficient evidence supported the District Court’s adjudication of K.J.B. as a youth in need of care in December of 2005. The Court avoids dealing with that issue, however, by “fast forwarding” to a Petition for Termination of Parental Rights and Permanent Custody filed on May 18, 2006, based on § 41-3-609(1)(d), MCA.
¶41 The Court overlooks critical and dispositive facts. The District Court adjudicated K.J.B. as a youth in need of care in December of 2005, as requested by the State. On that basis, the court also granted temporary legal custody to the State, and continued that custody thereafter based on the youth in need of care adjudication. Unless the adjudication was based on sufficient evidence, no basis existed for the State’s custody of the child from at least December 6, 2005-when the District Court adjudicated K.J.B. a youth in need of care from the bench. The Court apparently is comfortable with the absence of lawful State custody of K. J.B. from December of 2005 until December of 2006, when the District Court terminated mother’s and father’s parental *43rights. One can only surmise that the Court implicitly concludes that the procedural facts of this case constitute “fundamentally fair procedures” to protect mother’s and father’s constitutional liberty interest in parenting their child. See In re A.J.E., 2006 MT 41, ¶ 21, 331 Mont. 198, ¶ 21, 130 P.3d 612, ¶ 21 (citation omitted); In re T.H., 2005 MT 237, ¶ 21, 328 Mont. 428, ¶ 21, 121 P.3d 541, ¶ 21 (citation omitted); In re V.F.A., 2005 MT 76, ¶ 6, 326 Mont. 383, ¶ 6, 109 P.3d 749, ¶ 6 (citation omitted).
¶42 I return briefly to the actual dispositive issue on appeal: Whether sufficient evidence supported the District Court’s adjudication of K.J.B. as a youth in need of care in December of 2005. The answer is a resounding no.
¶43 The State removed K.J.B. from the hospital where she was bom two days after her birth, pursuant to statutory authority. At the adjudication hearing requested by the State, and held on December 6, 2005, social worker Lee Smith was the only witness for the State. The “substance” of his testimony-if any-was that the removal of the child was “based on the history with this family and our Department and the prior terminations, and the previous findings that the parents were not able to care for their previous children.” He indicated that the last evaluations of either parent were several years old. He stated that “based on the past,” he felt that the child would be at risk in her parents’ custody at that time. On cross-examination, he admitted he had no current indication as to the mental health status of either parent and no indication that mother did not receive proper prenatal care while pregnant with K.J.B. At the State’s request, the District Court took judicial notice of the findings of fact, conclusions of law and orders in the four prior termination proceedings involving these parents. The State then requested the adjudication, and opposing counsel argued the State had not met its burden.
¶44 The District Court ruled from the bench, stating that, having taken judicial notice of the other orders, it found “based on that sufficient evidence” (emphasis added) that the child was in danger of being abused and neglected and, therefore, was a youth in need of care. The court’s subsequent written order found there had been four previous terminations, those terminations were due to mother’s and father’s inability to parent, the allegations in the State’s petition had been proven, and that “sufficient evidence established, by a preponderance of the evidence,” that K. J.B. was a youth in need of care pursuant to § 41-3-102, MCA.
¶45 On this record, however, virtually no evidence supported the *44adjudication of the child as a youth in need of care and her placement in the State’s custody. I have no quarrel with the District Court’s ability to take judicial notice of the prior proceedings. That is a far cry, however, from permitting a trial court to avoid making findings of fact and conclusions of law adjudicating a child as a youth in need of care based on the present, rather than the past.
¶46 In closing, I note only that we have repeatedly cautioned the State and the district courts to strictly follow the statutes applicable to child abuse and neglect proceedings. See In re A.R., 2004 MT 22, ¶ 23, 319 Mont. 340, ¶ 23, 83 P.3d 1287, ¶ 23; Inquiry into M.M., 274 Mont. 166, 174, 906 P.2d 675, 680 (1995); Matter of F.H., 266 Mont. 36, 40, 878 P.2d 890, 893 (1994); Matter of R.B., 217 Mont. 99, 105, 703 P.2d 846, 849 (1985). We have done so, on occasion, to avoid reversing a trial court’s decision. See, e.g., In re A.R., ¶ 23; Inquiry into M.M., 274 Mont. at 173-74, 906 P.2d at 679-80. It is obvious that our cautions continue to fall on deaf ears. Apparently, the State and the trial courts simply do not care what the law is in Montana, as stated by this Court.
¶47 In the present case, the Court places its imprimatur on an entirely unlawful proceeding. I suspect the State and the district courts will finally pay heed-to this case. What a tragedy for the rule of law and for parents in Montana.
¶48 I would reverse the District Court. I wholeheartedly dissent from the Court’s failure to do so.
JUSTICE NELSON joins in the foregoing dissenting opinion.